EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-016572, filed on 2018/02/02.

Allowable Subject Matter

3.	Claims 1-17 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

KOEZUKA et al. (US PGPub./Pat. 20160343868) teach the reliability of a transistor including an oxide semiconductor is improved. The transistor in a semiconductor device includes a first oxide semiconductor film over a first insulating 

Kimura (US PGPub./Pat. 8847861) teaches an invention is to provide a display device which can reduce the number of times signal writing to a pixel is carried out and power consumption. A display device which can reduce the number of times signal writing to a pixel is carried out and power consumption can be provided. According to an active matrix display device of the invention, in the case a signal to be written to a pixel row is identical with a signal stored in the pixel row, the scan line driver circuit does not output a selecting pulse to a scan line corresponding to the pixel row, and the signal line driver circuit makes the signal lines in a floating state or keeps without changing the state of the signal line from the previous state.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…the first circuit has a function of supplying data to the wiring and a function of making the wiring floating to hold the data…
… the pixel performs first writing of the data in a period during which the data is supplied to the wiring, and wherein the pixel performs second writing of the data in a period during which the data is held in the wiring.” (Claim 1),

“…a first circuit;
a first pixel; a second pixel;
a first wiring;
a second wiring;
a third wiring;
a fourth wiring; and
a fifth wiring…
…other electrode of the first capacitor is electrically connected to one of a source and a drain of the third transistor, the one of the source and the drain of the third transistor is electrically connected to the circuit block…
… the other of the source and the drain of the third transistor is electrically connected to the first wiring...
…gate of the third transistor is electrically connected to the third wiring…
…gate of the third transistor is electrically connected to the fourth wiring…” (Claim 4),

the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628